UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1724



HENRY T. SANDERS,

                                              Plaintiff - Appellant,

         versus


STATE OF MARYLAND; LOUIS L. GOLDSTEIN, Mary-
land State Treasurer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-1012-PJM)


Submitted:   August 14, 1997               Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

mandamus petition which sought an order compelling the state courts

to reinstate a complaint. Appellant also appeals the denial of his

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Sanders v. Mary-
land, No. CA-97-1012-PJM (D. Md. Apr. 24; May 16, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2